Citation Nr: 1145035	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1966 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Pittsburgh, Pennsylvania.  The Veteran requested to testify before a member of the Board at the RO, and a travel Board hearing was duly scheduled in September 2010.  Thereafter, however, the Veteran withdrew his hearing request. 


REMAND

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85. 

A review of the claims file reflects that the Veteran has never been scheduled for a VA examination to evaluate his hearing loss disability that fulfills the requirements of 38 C.F.R. § 4.85.  The two VA audiology consultation reports of record dated in January 2007 and June 2010 are inadequate for rating purposes because, in part, they do not indicate whether the Maryland CNC speech discrimination test was used. 

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Secretary of VA, in an internal guidance document, reaffirmed the need for VA audiologists to describe the effects of a hearing disability on a claimant's occupational functioning and daily activities.  See Revised Audio AMIE Worksheet, Fast Letter 10-06 (Dep't of Veterans Affairs Veterans February 17, 2010).  The VA audiology consultation reports of record are inadequate in this regard.

On remand, the Veteran should be scheduled for a VA examination in accordance with 38 C.F.R. § 4.85.  The examiner should also describe the functional effects of the Veteran's hearing loss disability.  Prior to the examination, up-to-date treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for an initial compensable rating for bilateral hearing loss disability.

2.  Then, the Veteran should be afforded a VA audiology examination for the purpose of determining the current degree of severity of his bilateral hearing loss disability.  The claims file and a copy of this remand must be made available to the examiner for review of the case. 

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Audio Examination (revised on February 17, 2010).  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular the RO or the AMC should ensure that the examiner provides an assessment of the functional effects of the disability in an occupational setting and on the Veteran's daily activities.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

